UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1667



CAROL AMAKA UME,

                                                          Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General for the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-618-284)


Submitted:   December 23, 2004            Decided:   January 10, 2005


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oscar L. Amorow, AMOROW & KUM, P.A., Takoma Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, James S.
Hunolt, Senior Litigation Counsel, Sarah Maloney, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carol   Amaka      Ume,   a   native   and   citizen   of   Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider its denial of

her motion to reopen removal proceedings.*              We have reviewed the

administrative record and the Board’s order and find that the Board

did not abuse its discretion.            See INS v. Doherty, 502 U.S. 314,

323-24 (1992).     Additionally, we conclude that Ume’s due process

claim is without merit.        See Blanco de Belbruno v. Ashcroft, 362

F.3d 272, 278 (4th Cir. 2004); Rusu v. INS, 296 F.3d 316, 321-22,

324 (4th Cir. 2002). Accordingly, we deny the petition for review.

We   dispense   with   oral    argument     because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




      *
      While we lack jurisdiction to review the Board’s denial of
Ume’s motion to reopen because she did not petition for review of
that order within thirty days, see 8 U.S.C. § 1252(b)(1) (2000), we
conclude that we have jurisdiction to review the Board’s order
denying the motion to reconsider.      See 8 U.S.C. § 1252(b)(6)
(2000); Stone v. INS, 514 U.S. 386, 393 (1995) (concluding that
when “amending the [Immigration and Nationality Act] Congress chose
to depart from the ordinary judicial treatment of agency orders
under reconsideration”).

                                     - 2 -